     Case 1:19-cv-00136-JRH-BKE Document 12 Filed 05/14/20 Page 1 of 8
                                                                             FILED
                                                                       U.S. DISTRICT COURT
                                                                          AUGUSTA DIV.

            IN THE UNITED STATES DISTRICT COURT FOR THE   u,y . 1     l-Qh
                    SOUTHERN DISTRICT OF GEORGIA        ^JnAI \ k ri. I-UM
                            AUGUSTA DIVISION
                                                                   CLERK.
MICHAEL CONDO,                                                         SO.DIST. OFGA.
                                        •jlf



      Plaintiff,

            V.                       *                CV 119-136
                                        ★


                                        ★
CONVERGENT OUTSOURCING, INC.

                                     'k
      Defendant.




                                  ORDER




      Before the Court is Defendant's unopposed motion for judgment

on   the   pleadings.     (Doc.   9.}          For   the   following    reasons.

Defendant's motion is GRANTED IN PART and DENIED IN PART.




                              I. BACKGROUND


      Plaintiff, proceeding pro se, initiated the present action in

the Magistrate Court of Columbia County, Georgia.               (Compl., Doc.

1-1, at 6.)      Plaintiff alleges, in full:

      Defendant continues to call in order to contact previous
      owner of cell phone.    Was informed number no longer
      belongs to said person. And was informed multiple times
      since 8/18 not to contact number further.    However, I
      continue to be contact [sic] by human and robot callers
      from said company.       [DJespite being on do not call
      registry.

Id. SI 2. Because Plaintiff sues pursuant to federal law. Defendant

removed the case to this Court.                (Notice of Removal, Doc. 1.)

Defendant then filed the present motion to which Plaintiff offers
    Case 1:19-cv-00136-JRH-BKE Document 12 Filed 05/14/20 Page 2 of 8



no response.   Therefore, Defendant's motion for judgment on the

pleadings is deemed unopposed.     LR 7.5, SDGa (''Failure to respond

within the applicable time period shall indicate that there is no

opposition to a motion.").



                            II. DISCUSSION


A. Legal Standard

    "After the pleadings are closed - but early enough not to

delay trial - a party may move for judgment on the pleadings."

Fed. R. Civ. P. 12(c). "Judgment on the pleadings is proper when no

issues of material fact exist, and the moving party is entitled to

judgment as a matter of law based on the substance of the pleadings

and any judicially noticed facts." Cunningham v. Dist. Attorney's

Office for Escambia Cty., 592 F.3d 1237, 1255 (11th Cir. 2010)

(citation omitted).     "The legal standards applicable to Federal

Rule of Civil Procedure 12(c) motions for judgment on the pleadings

and Rule 12(b)(6) motions to dismiss are the same."          Marshall v.

Safeco Ins. Co. of Ind., No. CV 112-113, 2013 WL 12155468, at *1

(S.D. Ga. Apr. 16, 2013) (citing Roma Outdoor Creations, Inc. v.

City of Cumming, 558 F. Supp. 2d 1283, 1284 (N.D. Ga. 2008)).
     Therefore, when considering a motion for judgment on the

pleadings, the Court must "accept as true all material facts
alleged in the non-moving party's pleading[] and . . . view those
    Case 1:19-cv-00136-JRH-BKE Document 12 Filed 05/14/20 Page 3 of 8



facts in the light most favorable to the non-moving party."                 Perez

V. Wells Fargo, N.A., 774 F.3d 1329, 1335 (11th Cir. 2014).

     Moreover, "while notice pleading may not require that
   • the pleader allege a ^specific fact' to cover every
     element or allege ^with precision' each element of a
     claim, it is still necessary that a complaint ^contain
     either direct or inferential allegations respecting all
     the material elements necessary to sustain a recovery
     under some viable legal theory.'"

Fin. Sec. Assurance, Inc. v. Stephens, Inc., 500 F.3d 1276, 1282-

83 (11th Cir. 2007) (quoting Roe v. Aware Woman Ctr. for Choice,

Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quoting In re Plywood

Antitrust Litiq., 655 F.2d 627, 641 (5th Cir. Unit A Sept. 8,

1981))).       But courts must keep in mind that "a pro se complaint,

however    inartfully    pleaded,     must    be    held    to   less   stringent

standards than formal pleadings drafted by lawyers."                Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citations omitted).                 Even if the

motion    is    unopposed,   the    Court    must   still    determine    whether

judgment on the pleadings is proper.               See Branch v. O'Brien, No.

4:14-cv-147, 2014 WL 7405780, at *1 (S.D. Ga. Dec. 29, 2014).

B. Analysis

     At the outset, the Court notes that Defendant relies upon

Meadows    v.    Franklin Collection        Serv., Inc.,     414   F.   App'x   230

(2011).     (Mot. for J. on Pleadings, Doc. 9, at 6.)              The facts and

circumstances in Meadows are almost directly aligned with the facts

here.     In Meadows, the plaintiff received telephone calls from the

debt-collector-defendant.          Id. at 232.      The plaintiff acquired the
    Case 1:19-cv-00136-JRH-BKE Document 12 Filed 05/14/20 Page 4 of 8



debtors' phone number and, as a result, received up to 300 phone

calls from the debt-collector-defendant to collect a debt she did


not owe.    Id.   Although Meadows addressed cross motions for summary

judgment, the reasoning guides the conclusion here.

     1. The Telephone Consumer Protection Act

        Defendant claims that it cannot be liable as a matter of law


under    the    Telephone   Consumer   Protection   Act   {^^TCPA")   because

Defendant's calls were not telephone solicitations, telemarketing,

or made using an automatic telephone dialing system.           (Mot. for J.

on Pleadings, at 4-7, 8.)        The Court initially determines whether

Plaintiff s complaint survives under either TCPA section 227(b) or

227(c).

               a. Section 227(b)

        Defendant argues Plaintiff's claim under section 227(b)(1)

fails as a matter of law because Defendant did not utilize an

automatic telephone dialing system.           Under section 227(b), "It

shall be unlawful for any person within the United States . . . (A)

to make any call . . . using any automatic telephone dialing

system or artificial or prerecorded voice - . . . (iii) to any

telephone number assigned to a . . . cellular telephone service."

47 U.S.C. § 227(b)(1) (emphasis added).             Plaintiff's complaint

alleges facts that, accepted as true, prohibit granting judgment
as a matter of law.         Plaintiff asserts Defendant called his cell

phone using a prerecorded voice without Plaintiff's consent.              See
    Case 1:19-cv-00136-JRH-BKE Document 12 Filed 05/14/20 Page 5 of 8



Dotson V. Dish Network, L.L.C., No. 2:19-cv-21, 2019 WL 1928497,

at *3 (S.D. Ga. Apr. 30, 2019) (quoting Coleman v. Rite Aid of

Ga., Inc., 284 F. Supp. 3d 1343, 1345 (N.D. Ga. 2018)) ("'To state

a claim under § 227(b)(1)[,]' a plaintiff must allege facts that

plausibly support that Ml) the defendant called a cellular phone,

(2) using a[] . . . prerecorded message or artificial voice, (3)

without the recipient's prior consent.'").

     Defendant's     assertion   that   Plaintiff's     complaint     omits

allegations that Defendant utilized an automatic telephone dialing

system to    place   the   calls in   question   is   unpersuasive.      As

Defendant argues, ACA Int'l v. Fed. Commc'ns Comm'n, 885 F.3d 687

(D.C. Cir. 2018), addressed the auto-dialer issue, but that issue

is not before the Court.      (Mot. for J. on Pleadings, at 8.)          As

such, even assuming Defendant did not employ an automatic telephone

dialing system, an issue of fact remains as to whether Defendant

improperly used      an artificial or prerecorded       voice.      Because

Defendant fails to show entitlement to judgment as a matter of law

against Plaintiff's claim as asserted under section 227(b)(1), the

Court allows the claim to continue,

            b. Section 227(c)

     Turning to section 227(c), to the extent Plaintiff s claim is

under section 227(c)(5), using the prohibitions set forth in 47

C.F.R. § 64.1200(c), (d), Defendant is entitled to judgment under

Meadows.    Section 227(c)(1) grants the FCC authority to promulgate
    Case 1:19-cv-00136-JRH-BKE Document 12 Filed 05/14/20 Page 6 of 8



regulations      regarding      telephone      solicitations.        The     FCC   rules

condemn    telephone      solicitations        and    telemarketing         unless   the

caller meets certain conditions.            47 C.F.R. § 64.1200(c), (d).              As

defined by the FCC, ^^telephone solicitation means the initiation

of a telephone call or message for the purpose of encouraging the

purchase    or    rental of, or investment in,                  property, goods, or

services,        which    is     transmitted         to   any      person."          Id.

§ 64.1200(f)(14).         Likewise, ''telemarketing means the initiation

of a telephone call or message for the purpose of encouraging the

purchase or rental of, or investment in, property, goods, or

services,        which    is     transmitted         to   any      person."          Id.

§ 64.1200(f)(12).

     In Meadows, the Eleventh Circuit expressly determined that

telephonic       attempts       to   collect     debt     are     neither    telephone

solicitations       nor     telemarketing       under     the     FCC's     rules    and

regulations.       414 F. App'x at 236.              The rule applies even where

the call recipient is not the person owing the debt to the debt-

collector-caller.         Id.    Plaintiff failed to respond to Defendant's

assertion that the calls carried the purpose of debt collection;

therefore. Defendant is entitled to judgment on the pleadings to

the extent Plaintiff attempts to assert a claim under section

227(c) for improper telephone solicitations or telemarketing.
      Case 1:19-cv-00136-JRH-BKE Document 12 Filed 05/14/20 Page 7 of 8



      2. The Federal Debt Collection Practices Act


      Although the Meadows Court concluded that the plaintiff s

complaints of collection efforts for unowed debts failed as a

matter of law under section 227(c)(5) of the TCPA, the Eleventh

Circuit reversed the district court's grant of summary judgment to

the   defendant-caller    on   the   same    facts   under   the   Federal    Debt


Collection Practices Act (^'FDCPA").          414 F. App'x at 233-35.        Under

15 U.S.C. § 1692d, ^'A debt collector may not engage in any conduct

the natural consequence of which is to harass, oppress, or abuse

any person in connection with the collection of a debt."

      Even   accepting   Defendant's        contention   that its telephone

calls to Plaintiff amounted to debt collection efforts. Plaintiff

alleges that Defendant attempts to contact the prior owner of the

telephone    number.       The   pleadings      reflect      Defendant's      debt

collection efforts against Plaintiff, owing no debt to Defendant

— alongside Plaintiff s repeated notification to Defendant that

the person it seeks to contact no longer owns the telephone number

— leaving an issue of fact regarding whether Defendant's conduct

constituted harassment, oppression, or abuse of Plaintiff.                     See

Meadows, 414 F. App'x at 233-35.             Consequently, judgment on the

pleadings is improper.
    Case 1:19-cv-00136-JRH-BKE Document 12 Filed 05/14/20 Page 8 of 8



                           III. CONCLUSION


     For the foregoing reasons. Defendant's motion for judgment on

the pleadings (Doc. 9) is GRANTED IN PART and DENIED IN PART.           To

the extent Plaintiff asserts a claim under TCPA section 227(c)(5)


for improper telephone solicitation or telemarketing. Defendant's

motion for judgment on the pleadings is GRANTED.          To the extent

Plaintiff asserts claims under TCPA section 227(b)(1) and FDCPA

section 1692d, Defendant's motion for judgment on the pleadings is

DENIED.


     Pursuant to United States Magistrate Judge Brian K. Epps's

Order dated April 1, 2020 (Doc. 11), the stay of discovery in this

case is hereby LIFTED.     "The [P]arties shall confer and submit a

Rule 26(f) Report, with proposed case deadlines, within SEVEN [(7)]

DAYS of the" date of this Order.      (Id. at 2 (emphasis added).)

     ORDER ENTERED at Augusta, Georgia,^his /4>^ day of May,
2020.



                                  J. F(AIlDpij HALL, yCniEF JUDGE
                                  UNITED /STATES DISTRICT COURT
                                  SOUTHERN   DISTRICT OF GEORGIA
